755 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.OMER SEALS, PLAINTIFF-APPELLANT,v.STATE OF OHIO, ET AL., DEFENDANTS-APPELLEES.
NO. 84-3936
United States Court of Appeals, Sixth Circuit.
1/18/85

ORDER
BEFORE: ENGEL, KENNEDY, and CONTIE, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's motion for appointment of counsel and response to this Court's show cause order.


2
It appears from the record that the final order in civil action no. 84-1169 was entered July 25, 1984 and the final order in civil action no. 84-1170 was entered September 24, 1984.  The notice of appeal was filed on November 16, 1984.  This filing occurred 84 days late as it pertains to civil action no. 84-1169 and 23 days late as it pertains to civil action no. 84-1170.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the motion for appointment of counsel be and hereby is denied.


5
It is further ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.